UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50592 K-FED BANCORP (Exact name of registrant as specified in its charter) Federal 20-0411486 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 13,291,512 shares outstanding as of January 29, 2010. Form 10-Q K-FED BANCORP Table of Contents Page Part I. FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at December 31, 2009 and June 30, 2009 1 Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) for the Three and Six Months Ended December 31, 2009 and 2008 2 Consolidated Statement of Stockholders’ Equity for the Six Months Ended December 31, 2009 3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2009 and 2008 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3: Quantitative and Qualitative Disclosures about Market Risk 29 Item 4: Controls and Procedures 30 Part II. OTHER INFORMATION Item 1: Legal Proceedings 30 Item 1A: Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3: Defaults upon Senior Securities 31 Item 4: Submission of Matters to a Vote of Security Holders 31 Item 5: Other Information 31 Item 6: Exhibits 32 SIGNATURES 33 Table of Contents Part I — FINANCIAL INFORMATION Item 1. Financial Statements K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) December 31 2009 June 30 2009 ASSETS Cash and due from banks $ 9,894 $ 32,685 Federal funds sold 39,395 41,020 Total cash and cash equivalents 49,289 73,705 Interest earning time deposits in other financial institutions 19,223 25,508 Securities available-for-sale, at fair value 3,167 4,236 Securities held-to-maturity, fair value of $4,662 and $5,625at December 31, 2009 and June 30, 2009, respectively 4,536 5,528 Federal Home Loan Bank stock, at cost 12,649 12,649 Loans receivable, net of allowance for loan losses of $10,740 and $4,586 at December 31, 2009 and June 30, 2009, respectively 757,963 746,875 Accrued interest receivable 3,231 3,402 Premises and equipment, net 2,356 2,562 Core deposit intangible 114 147 Goodwill 3,950 3,950 Bank-owned life insurance 12,127 11,884 Real estate owned 403 496 Other assets 8,523 4,155 Total assets $ 877,531 $ 895,097 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ 64,958 $ 50,161 Interest bearing 559,241 516,032 Total deposits 624,199 566,193 Federal Home Loan Bank advances, short-term 62,000 70,000 Federal Home Loan Bank advances, long-term 85,000 137,004 State of California time deposit 10,000 25,000 Accrued expenses and other liabilities 4,096 4,342 Total liabilities 785,295 802,539 Commitments and contingent liabilities Stockholders’ equity Nonredeemable serial preferred stock, $.01 par value; 2,000,000 shares authorized; issued and outstanding — none — — Common stock, $0.01 par value; 18,000,000 authorized; December 31, 2009 — 14,728,440 shares issued June 30, 2009 — 14,728,440 shares issued 147 147 Additional paid-in capital 59,440 59,134 Retained earnings 52,788 53,512 Accumulated other comprehensive income, net of tax 60 77 Unearned employee stock ownership plan (ESOP) shares (1,934 ) (2,161 ) Treasury stock, at cost (December 31, 2009 — 1,436,928 shares; June 30, 2009 — 1,423,852 shares) (18,265 ) (18,151 ) Total stockholders’ equity 92,236 92,558 Total liabilities and stockholders’ equity $ 877,531 $ 895,097 The accompanying notes are an integral part of these unaudited consolidated financial statements Page 1 of 33 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) (Unaudited) (Dollars in thousands, except per share data) Three Months Ended December 31 Six Months Ended December 31 2009 2008 2009 2008 Interest income Interest and fees on loans $ 11,020 $ 10,719 $ 22,052 $ 21,619 Interest on securities, taxable 92 164 195 339 Federal Home Loan Bank dividends — 122 27 314 Other interest 105 107 263 346 Total interest income 11,217 11,112 22,537 22,618 Interest expense Interest on deposits 2,746 3,444 5,553 6,952 Interest on borrowings 1,709 2,501 4,032 5,223 Total interest expense 4,455 5,945 9,585 12,175 Net interest income 6,762 5,167 12,952 10,443 Provision for loan losses 5,650 984 6,515 1,347 Net interest income after provision for loan losses 1,112 4,183 6,437 9,096 Noninterest income Service charges and fees 578 619 1,195 1,241 ATM fees and charges 470 424 920 877 Referral commissions 77 77 158 153 Loss on equity investment (75 ) (66 ) (150 ) (132 ) Bank-owned life insurance 121 118 243 237 Other noninterest income 22 5 27 11 Total noninterest income 1,193 1,177 2,393 2,387 Noninterest expense Salaries and benefits 2,119 1,991 4,261 3,982 Occupancy and equipment 585 593 1,182 1,189 ATM expense 426 356 837 721 Advertising and promotional 107 92 211 194 Professional services 216 237 399 459 Federal deposit insurance premiums 240 92 491 178 Postage 73 77 137 144 Telephone 169 131 350 252 Other operating expense 385 396 724 782 Total noninterest expense 4,320 3,965 8,592 7,901 Income (loss) before income tax expense (2,015 ) 1,395 238 3,582 Income tax expense (benefit) (809 ) 464 34 1,242 Net income (loss) $ (1,206 ) $ 931 $ 204 $ 2,340 Comprehensive income (loss) $ (1,219 ) $ 948 $ 187 $ 2,361 Earnings (loss) per common share: Basic $ (0.09 ) $ 0.07 $ 0.02 $ 0.18 Diluted $ (0.09 ) $ 0.07 $ 0.02 $ 0.18 The accompanying notes are an integral part of these unaudited consolidated financial statements Page 2 of 33 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) (Dollars in thousands, except per share data) Common Stock Treasury Stock Comprehensive Income Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income, net Unearned ESOP Shares Shares Amount Total Balance June 30, 2009 14,728,440 $ 147 $ 59,134 $ 53,512 $ 77 $ (2,161 ) (1,423,852 ) $ (18,151 ) $ 92,558 Comprehensive income Net income for the six months ended December 31, 2009 $ 204 — — — 204 — 204 Other comprehensive income – unrealized loss on securities, net of tax (17 ) — (17 ) — — — (17 ) Total comprehensive income $ 187 Dividends declared ($0.22 per share) * — — — (928 ) — (928 ) Purchase of treasury stock — (13,076 ) (114 ) (114 ) Stock options earned — — 175 — 175 Allocation of stock awards — — 155 — 155 Allocation of ESOP common stock — — (24 ) — — 227 — — 203 Balance December 31, 2009 14,728,440 $ 147 $ 59,440 $ 52,788 $ 60 $ (1,934 ) (1,436,928 ) $ (18,265 ) $ 92,236 * K-Fed Mutual Holding Company waived its receipt of dividends on the 8,861,750 shares it owns. The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Page 3 of 33 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six Months Ended December 31 2009 2008 OPERATING ACTIVITIES Net income $ 204 $ 2,340 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of net premiums on securities 2 7 (Accretion) Amortization of net discounts on loan purchases (14 ) 46 Amortization (Accretion) of net loan origination costs 34 (36 ) Provision for loan losses 6,515 1,347 Federal Home Loan Bank stock (FHLB) dividend — (314 ) Depreciation and amortization 390 431 Amortization of core deposit intangible 33 42 Loss on equity investment 150 132 Increase in cash surrender value of bank-owned life insurance (243 ) (237 ) Accretion of debt exchange costs (4 ) (8 ) Allocation of ESOP common stock 203 202 Allocation of stock awards 155 203 Stock options earned 175 159 Net change in accrued interest receivable 171 (14 ) Net change in other assets (4,517 ) 91 Net change in accrued expenses and other liabilities (246 ) (66 ) Net cash provided by operating activities 3,008 4,325 INVESTING ACTIVITIES Proceeds from maturities and principal repayments of available-for-sale securities sesddfsfssecurities 1,042 1,602 Proceeds from maturities and principal repayments of held-to-maturity securities 991 354 Net change in interest earning time deposits with other financial institutions 6,285 (4,131 ) Net change in loans (18,026 ) (1,934 ) Proceeds from sale of real estate owned 504 1,047 Redemption of FHLB stock — 205 Purchases of premises and equipment (184 ) (258 ) Net cash used in investing activities (9,388 ) (3,115 ) FINANCING ACTIVITIES Repayment of FHLB advances (60,000 ) (28,000 ) Dividends paid on common stock (928 ) (946 ) Purchase of treasury stock (114 ) (994 ) Net change in deposits 58,006 12,919 Change in State of California time deposit (15,000 ) — Net cash used in financing activities (18,036 ) (17,021 ) Net decrease in cash and cash equivalents (24,416 ) (15,811 ) Beginning cash and cash equivalents 73,705 51,240 Ending cash and cash equivalents $ 49,289 $ 35,429 The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Page 4 of 33 Table of Contents K-FED BANCORP AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business: K-Fed Bancorp (or the “Company”) is a majority-owned subsidiary of K-Fed Mutual Holding Company (or the “Parent”). The Company and its Parent are holding companies that are federally chartered. The Company’s sole subsidiary, Kaiser Federal Bank (or the “Bank”), is a federally chartered savings association, which provides retail and commercial banking services to individuals and business customers from its nine branch locations throughout California. While the Bank originates many types of residential and commercial real estate loans, a large percentage of our residential real estate loans have been purchased from other financial institutions using our underwriting standards. However, we have not purchased any loans since June 2007. The Company’s business activities generally are limited to passive investment activities and oversight of our investment in the Bank. Unless the context otherwise requires, all references to the Company include the Bank and the Company on a consolidated basis. Basis of Presentation: The financial statements of K-Fed Bancorp have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Company’s management, all adjustments consisting of normal recurring accruals necessary for (i) a fair presentation of the financial condition and results of operations for the interim periods included herein and (ii) to make such statements not misleading have been made. The results of operations for the three and six months ended December 31, 2009 are not necessarily indicative of the results of operations that may be expected for any other interim period or for the fiscal year ending June 30, 2010. Certain information and note disclosures normally included in the Company’s annual financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes included in the 2009 Annual Report on Form 10-K filed with the Securities and Exchange Commission. Principles of Consolidation: The consolidated financial statements presented in this quarterly report include the accounts of K-Fed Bancorp and its wholly-owned subsidiary, Kaiser Federal Bank. All material intercompany balances and transactions have been eliminated in consolidation. K-Fed Mutual Holding Company is owned by the depositors of the Bank. These financial statements do not include the transactions and balances of K-Fed Mutual Holding Company. Use of Estimates: The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and thus actual results could differ from the amounts reported and disclosed herein. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of financial instruments. Subsequent Events: Management has reviewed events occurring through February 9, 2010, the date the financial statements were issued and determined no subsequent events requiring accrual or disclosure occurred. Reclassifications:Some items in prior year financial statements were reclassified to conform to the current presentation. Page 5 of 33 Table of Contents Adoption of New Accounting Standards: Effective July 2009, The Financial Accounting Standards Board (“FASB”) codified accounting literature into a single source of authoritative accounting principles, except for certain authoritative rules and interpretive releases issued by the Securities and Exchange Commission. Since the codification did not alter existing GAAP, it did not have an impact on the financial statements of the Company. In December 2007, the FASB issued new authoritative guidance under Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations.” This guidance replaces the standard on business combinations and will significantly change the accounting for and reporting of business combinations in consolidated financial statements. This guidance requires an entity to measure the business acquired at fair value and to recognize goodwill attributable to any noncontrolling interests (previously referred to as minority interests) rather than just the portion attributable to the acquirer. The guidance will also result in fewer exceptions to the principle of measuring assets acquired and liabilities assumed in a business combination at fair value. In addition, the guidance will result in payments to third parties for consulting, legal, and similar services associated with an acquisition to be recognized as expenses when incurred rather than capitalized as part of the business combination. The new authoritative guidance under ASC Topic 805 was effective for fiscal years beginning on or after December 15, 2008. The adoption of this guidance did not have a material effect on the financial statements of the Company. In June 2008, the FASB issued new authoritative guidance under ASC Topic 260, “Earnings Per Share.” The guidance addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting and, therefore, need to be included in the earnings allocation in computing earnings per share (“EPS”) under the two-class method. This guidance provides that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of EPS pursuant to the two-class method. The new authoritative guidance under ASC Topic 260 was effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those years. All prior-period EPS data presented were to be adjusted retrospectively (including interim financial statements, summaries of earnings, and selected financial data) to conform with the provisions of this guidance. The adoption of this guidance did not have a material impact upon the Company. In August 2009, the FASB issued Accounting Standards Update (“ASU”) No. 2009-05, “Measuring Liabilities at Fair Value,” and was issued to increase the consistency in the application of ASC Topic 820. This ASU applies to all entities that measure liabilities at fair value under ASC Topic 820 and amends sections of ASC 820-10. This ASU states that, in circumstances in which a quoted price in an active market for the identical liability is not available, fair value of the liability must be measured by either (a) a valuation technique that uses the quoted price of the identical liability when traded as an asset or quoted prices for similar liabilities or similar liabilities when traded as assets, or (b) another valuation technique that is consistent with the principles of ASC Topic 820, such as an income approach or a market approach.
